MEMORANDUM ***
Gerardo Reyes-Cocoletzi, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”), summarily affirming an Immigration Judge’s denial of his application for suspension of deportation. We dismiss the petition for review.
We lack jurisdiction to review ReyesCocoletzi’s petition for review because it was filed 31 days after the BIA issued its final order of deportation, on a Thursday. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.